 In the Matter of ALUMINUM COMPANY OF AMERICAandINTERNATIONALDIE SINKERS CONFERENCE; MONROE LOCAL No. 300Case No. 7-R-16935SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 29, 1944On January 22, 1944, the National Labor Relations Board issued itsDecision and Direction of Election' in the above-styled proceeding.1Thereafter' ,on January 31, 1944, prior to the election therein directed,United Steelworkers of America, Local 1565, CIO, filed its Petitionfor Rehearing.On February 4, 1944, the Board denied the aforesaidpetition of the CIO.On February 16, 1944, pursuant to said Decisionand Direction of Election, an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theSeventh Region (Detroit, Michigan).Upon the conclusion of thesaid election the duly designated agent of the Regional Director, act-ing pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 3, furnished to the parties aTally of Ballots.As to the balloting and its results, the agent re-ported as follows :Approximate number of voters---------------------------------- 72Valid votes counted--------------------------------------------- 62Votes cast for International Die Sinkers Conference, Monroe LocalNo. 300------------------------------------------------------ 35Votes cast for United Steelworkers of America, Local 1565, CIO---- 27Votes cast against participating unions-------------------------- 0-Challenged ballots----------------------------------------------- 20Void ballots----------------------------------------------------0Since the challenged ballots were sufficient in number to affect theresult of the election, the Regional Director caused an investigationto be made of the issues raised by said challenges and thereafter'pre-pared and served upon the parties on March 25, 1944, his Report on154 N. L.It.B. 782.56 N. L. It. B., No. 36.173 174"DECISIONS OF NATIONAL LABOR RELATIONS BOARDChallenged Ballots, including his recommendations with referencethereto.Thereafter, the CIO filed its exceptions to the Report onChallenged Ballots and 'requested that the record be reopened andtestimony taken on the issues raised.For the reasons appearing here-inafter, the exceptions' are overruled.Since the exceptions raised nosubstantial issues of fact, and we are satisfied- that a thorough and'adequate investigation has been made, the request that the record bereopened is denied.In his Report on Challenged Ballots, the Regional Director reportedthat each of the challenges is based on the contention that the em-ployee attempting'to vote does not work upon dies or parts of dies andtherefore is not within the voting group set forth in the Decisionand Direction of Election.The Report sets forth the duties and thenature of the work of all the persons whose ballots were challengedand makes recommendations concerning the disposition of said chal-lenges.The employees in question fall into several occupationalcategories, which are discussed below :Tool grinders: 2Four of the challenged employees are classified onthe Company's pay roll as tool grinders.They work in the Die ShopDepartment and are engaged in the grinding of tools used by the diesinkers and, specialists in the production of dies:The CIO, whichchallenged their eligibility, asserts that because they do not actuallywork on dies or parts of died, they do not fall within the voting groupestablished in the Decision and, Direction of Election.The Die Sink-ers contends that the tool grinders are specialists in the same senseas'the employees in the voting group established,in the Decision inthat they are engaged,in a type of work which in normal times is doneby journeymen die sinkers, and that it is work which'has traditionallybeen considered, to be part of the die sinkers' trade.The RegionalDirector recommends that the challenges to the ballots, of these fourtool grinders be overruled and we accept his recommendation.Wehereby overrule'the challenges to the ballots of the tool grinders andshall include them in the appropriate unit.However, in view ofour disposition of the remainder of the challenged ballots,'it will beunnecessary to open and count these ballots, since they cannot affectthe result of the election.Tool crib attendanits:3Two of the challenged employees are,elassi-fied on the Company's pay roll as tool crib attendants.Their duties,as implied by their title, are to act as custodians of the tools.Theyare stationed in the Die Shop Department.On occasion they do alittle simple tool grinding work, but this work is merely incidental totheir regular duties.Neither the CIO nor the Die Sinkers contendedSamuel Jolliceui, Loren Kohn, David McCartney, and Frank Modica13Marie Bacrella and Pearl Gonia. ALUMINUM COMPANY Or AMERICA175that these employees were eligible to vote, and they were accordinglychallenged by the Boaid's Field -Examiner at the polls.The DieSinkers does not admit them to membership. It is clear that thework of these employees does not constitute a part of the apprenticeshipof a die sinker.The Regional Director recommends that the challengesto the ballots of the.tool crib attendants be sustained.We hereby ac-cept that recommendation and sustain the said challenges.'Tool maker:James Fleming, classified on the Company's pay rollas a tool maker, attempted to cast a ballot in the election,and waschallenged by the CIO.Fleming operates the heat treat furnaces,which are located adjacent to but not in the Die Shop Department.Heis'principally engaged in hardening tools, pins, and punches used in theDie Shop Department.This work, however, does not come within thecustomary scope of the die sinking craft.Fleming could more ac-curately be described as a metallurgist` than as a tool maker.The DieSinkers does not admit to membership employees doing this class ofwork.The Regional Director recommends that the challenge toFleming's ballot be sustained.We hereby accept the Regional'Di-rector's recommendation and sustain the challenge to Fleming's ballot.Machinist and bench hand:Nick Halason, classified on the Com-pany's pay roll as a machinist and bench hand, works in the Die ShopDepartment, but is engaged principally in the cleaning and'storing ofdies, now and then doing a little incidental work on dies such as remov-ing burrs from them by hand.This is not particularly skilled- workand is not considered to be part of the apprenticeship training of a diesinker.The Regional Director- recommends that the challenge toHalason's ballot be sustained.We accept that recommendation.Thechallenge to Halason's ballot is hereby sustained.Oiler:John P. Barron, classified as an oiler, works in the Die ShopDepartment, but he'has nothing to do with the sinking of dies.Hiswork does not come within the traditional craft jurisdiction' of the(lie sinkers.No one had suggested his eligibility prior to the electionand, when he attempted to vote, his ballot was challenged by theField Examiner.The Regional Director recommends that the chal-lenge to Barron's ballot be sustained, and we accept that recommend-_tion.The challenge to Barron's ballot is hereby sustained.Machinists and welders;The remainder of the employees whoseballots were challenged are classified on the Company's pay- roll asmachinists, of whom there are eight, and welders, of whom there arethree.These employees do not work in the Die Shop Department,but are located in the Maintenance Machine Shop.The machinistsare engaged principally in the machining of keys, bolster plates, and4Matter of Wtillys-OverlandMotors,Inc. (Toledo,Ohio),53 N. L.R B. 1343. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDdowel pins.Several of the machinists, although this is denied bythe Company, claim that they also are frequently called upon to ma--chine knock-out pins or punches, articles used to eject forgings afterthey have been shaped in the press. In addition, several of the ma-chinists on occasions perform operations in the making of so-calledbending dies.These are not, however, considered to be die sinkingoperations, nor is the bending die made in the Die Shop Departmentor used for the same purposes as the dies produced in that department.The welders do general maintenance welding and on occasion are re-quired to weld die blocks.None of these operations comes withinthe traditional jurisdiction of the die sinkers' trade, and such workas the machinists and welders do upon dies is merely incidental totheir regularoccupations.The Regional Director recommends thatthe challenges 'to the ballots of the machinists and welders be sus-tained, and we accept that recommendation.The challenges to theballots of the machinists and welders are hereby sustained.We find that the exceptions to the Report on Challenged Ballotsraiseno substantial or material issues with respect to the said, report.They are hereby overruled.In the Decision and Direction of Election- heretofore mentioned,the Board made no final determination of the appropriate unit, but,stated that such final determination would depend, in part, upon theresults of the election therein directed.Upon the entire record in the case, including the matter set forthabove, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all employees of the Company at its plant in Monroe,Michigan, working on dies or parts of dies, including the tool grindersin the Die Shop Department, but excluding the machinist and benchhand, the tool crib attendants, and the oiler in the Die Shop Depart-ment, the machinists and welders in the Maintenance Machine Shop,and further excluding clerical employees,, plant-protection employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropri-Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, iALUMINUM COMPANY OF AMERICA177IT IS HEREBY CERTIFIEDthat International Die Sinkers Conference,Monroe Local No. 300, has been designated and selected by a'inajorityof all employees of Aluminum Company of America at its plant inMonroe, Michigan, working on dies or, parts of dies, including thetool,grinders in the Die Shop Department, but excluding the machinistand bench hand, the tool crib attendants, and the oiler in the DieShop Department, the machinists and welders in the MaintenanceMachine Shop, and further excluding clerical employees, ' plant- pro-tection employees and all supervisory employees with authority tohire, promote, discharge, 'discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, International Die Sinkers Con-ference, Monroe Local No. 300, is the exclusive bargaining representstive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions'of employment.587784-45-v01. 56-13